SULLIVAN, Judge
(concurring in the result):
There was no violation of Article 16(1), Uniform Code of Military Justice, 10 USC § 816(1), in this case because the record shows substantial compliance with the requirements of that federal law. Common sense must prevail. As the majority states, “The history behind Article 16 is set forth in [United States v.] Mayfield, 45 MJ [176,] 177-78 [ (1996).]” 47 MJ at 350. The history behind Mayfield is the case law of United States v. Yates, 28 MJ 60 (CMA 1989), and United States v. Jette, 25 MJ 16 (CMA 1987). These three cases decide the matter at bar. Article 16 has been substantially complied with in this case.